 

Case 1:20-cv-03764-GHW-KNF Document 36 Filed 02/24/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wane enn eee x
DAMIQUE FENNELL, :

Petitioner,

-against- ORDER

TIMOTHY MCCARTHY, Superintendent ; 20-CV-3764 (GHW) (KNF)
of Auburn Correctional Facility,

Respondent.
woe eee nen eee x

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On January 11, 2021, the Court directed the petitioner to serve and file his reply to the
respondent’s opposition to the petitioner’ s request that the petition be held in abeyance so he can
exhaust his ineffective assistance of appellate counsel claim. See Docket Entry No. 23. On
February 8, 2021, the Court denied the petitioner’s request to stay his petition. See Docket Entry
No, 25. By a letter, dated February 14, 2021, the petitioner informed the Court that he did not
receive the Court’s January 11, 2021 order until January 20, 2021 and he did not have sufficient
time to prepare his reply, since the law library is closed during the weekend. The petitioner
attached his reply, dated January 25, 2021, to his February 14, 2021 letter.

Under the circumstances, the Court vacates the February 8, 2021 memorandum and
order, Docket Entry No. 25. The Court will consider the petitioner’s reply in determining the
motion to stay and issue its decision accordingly.

The Clerk of Court is directed to mail a copy of this Order to the petitioner.

 

Dated: New York, New York SO ORDERED:
February 24, 2021 (Cturp or hanuk Doe
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE ~
